          Case 1:20-cv-01566-TJK Document 5 Filed 06/19/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CITY OF CHICAGO,

                Plaintiff,

        vs.                                                Case No. 1:20-cv-1566 (TJK)

 ALEX M. AZAR, II, in his official capacity
    as Secretary of the United States
    Department of Health and Human
    Services, et al.,

                Defendants.


                       NOTICE OF FILING OF PROOF OF SERVICE

       Plaintiff, the City of Chicago, by counsel, respectfully submits the attached Declaration

of Gilbert Orbea as proof that service of process in the above-captioned manner has been

effectuated on the U.S. Attorney for the District of Columbia, the U.S. Attorney General, and

Defendants Alex M. Azar, II, in his official capacity as Secretary of the United States

Department of Health and Human Services, Seema Verma, in her official capacity as

Administrator of the Centers for Medicare and Medicaid Services, and the United States

Department of Health and Human Services and Centers for Medicare and Medicaid Services.



 Dated: June 19, 2020                                Respectfully submitted,

                                                     /s/ John T. Lewis              -
                                                     John T. Lewis (D.C. Bar No. 1033826)
                                                     Robin F. Thurston (D.C. Bar No. 1531399)
                                                     Benjamin Seel (D.C. Bar No. 1035286)
                                                     Sean A. Lev (D.C. Bar No. 449936)
                                                     DEMOCRACY FORWARD FOUNDATION
                                                     1333 H Street NW
                                                     Washington, DC 20005
Case 1:20-cv-01566-TJK Document 5 Filed 06/19/20 Page 2 of 2




                                 (202) 448-9090
                                 jlewis@democracyforward.org
                                 rthurston@democracyforward.org
                                 bseel@democracyforward.org
                                 slev@democracyforward.org

                                 Mark A. Flessner
                                 Stephen J. Kane
                                 Rebecca Hirsch
                                 Affirmative Litigation Division
                                 City of Chicago Department of Law
                                 121 N. LaSalle St., Room 600
                                 Chicago, IL 60602
                                 mark.flessner@cityofchicago.org
                                 stephen.kane@cityofchicago.org
                                 rebecca.hirsch2@cityofchicago.org

                                 Counsel for Plaintiff




                             2
